Title: To Thomas Jefferson from Philip Wilson, [on or before 15 April 1802]
From: Wilson, Philip
To: Jefferson, Thomas


            
              [on or before 15 Apr. 1802]
            Pray your Excellency grant me in some way protection from cruel Delay and wrong; The Committee of Claims, put me off the third year, although the Auditor gave me an acknowledgement that the Rice and Claret, I supplied to Comy. General Blains Department, is entered in account in that office, as “Unsettled for.”
            Mr. Smith, Secretary of the Navy, does not understand my Naval Architecture, or my Discussion thereon. Through some Superintendance, I might introduce it into American Shipping of War &c.—Indeed your Excellency, I fear it will be necessary thereto ere long; as the designs of the French are not understood.—
            I have not money to carry me home, nor to procure a dinner to my Wife and Children, whom I left in want: under the worst of ills: great poverty—Our Cloaths all pawned and eat up by Usance.
            Pray Your Excellency grant Relief to Your Cruelly oppressed Citizen
            Philip Wilson
          